Cooper, C. J.,
delivered the opinion of the court.
Wilson, being a taxpayer in the County of Holmes, was entitled to appeal from the order of the board of supervisors allowing the claim against the county presented by the appellee, Notwithstanding the fact that his taxes for his proportion of the sum allowed may be small, yet the taxpayers of a county are individually and collectively interested in all cases where claims are presented against the county, since from them must be raised by taxation the money necessary to discharge them. The language of § 2351 of the code' is that: “ Any person who may conceive himself aggrieved by any judgment or decision of the board of supervisors may appeal to the next term of the circuit court.” It is not necessary that the party appealing shall be technically a party to the proceedings before the board. Deberry v. Holly Springs, 35 Miss. 385.
The appellee was rightly allowed the claim presented.
The purpose of § 3035, Code of 1880, is to stimulate private persons to arrest persons guilty of homicide and seeking to escape from arrest. To remove temptation from its officers to permit collusive escapes, the statute gives the reward only in those cases in which the private citizen may arrest the slayer who “ is fleeing or *17attempting to flee before arrest.” But the arrest here spoken of is not of one made by a private person, but an arrest by its officers charged by law with the duty of acting. When, as in this case, an arrest has been made by one citizen, and the prisoner, escaping from him, is arrested by another, who delivers him to the custody of the proper officer, such other is entitled to the reward named in the •statute. When, as in the case of Candler v. Itawamba County, 62 Miss. 194, the person charged with the crime has been once in the custody of the officers of the law, and is by them discharged or permitted to escape, the reward cannot be claimed by any one who subsequently makes a new arrest.

Judgment affirmed.